                        Case 20-01350-RAM         Doc 29        Filed 04/15/21   Page 1 of 2




                                    UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF FLORIDA
                                                 Miami Division
                                               www.flsb.uscourts.gov

           In re:                                                   Case No. 20-15954-RAM
                                                                    Chapter 13
           PHUONG MIMI NGUYEN,

                    Debtor.
                                                            /

                                                                    Adv. Case No. 20-01350-RAM
         MELANIE ADAMS, individually and on behalf of
         her minor daughter, TAYLOR ADAMS,
                  Plaintiff,
           vs.

         PHUONG MIMI NGUYEN,

                    Defendant.
                                                                /

                                               EXHIBIT REGISTER



Exhibits Submitted on behalf of:      ☐Plaintiff ☒Defendant          ☒Debtor     ☐Other:

Submitted By:       Phuong Mimi Nguyen c/o Rodriguez Law, PL, 900 W 49 Street, Suite 505, Hialeah, FL 33012
                        (name, address, and phone number)

Date of Hearing/Trial:        April 28, 2021            Type of Hearing/Trial: Trial


   Exhibit Number                         Description                   Admitted       Refused   Not Introduced
          A                E-mails between the
                           Plaintiff, Melanie
                           Adams, and Debtor.
           B               Text messages between
                           Plaintiff, Melanie
                           Adams, and Debtor.
           C               Checks written by
                           Plaintiff, Melanie
                           Adams, made payable
                           to New Concept dated

                                                                                                    Page | 1
 LF-49 (rev. 05/20/2020)
                      Case 20-01350-RAM           Doc 29    Filed 04/15/21   Page 2 of 2




  Exhibit Number                         Description               Admitted     Refused    Not Introduced
                          January 13, 2017 and
                          January 15, 2017.
          D               Checks written by
                          Plaintiff, Melanie
                          Adams, made payable
                          to Jorge Mendez

          E               Checks written by
                          Plaintiff, Melanie
                          Adams, made payable
                          to Nelson Montoya

          F               Checks written by
                          Plaintiff, Melanie
                          Adams, made payable
                          to Alex Mateo

          G               Checks written by
                          Plaintiff, Melanie
                          Adams, made payable
                          to Mariel Unzueta
          H               Checks written by
                          Plaintiff, Melanie
                          Adams, made payable
                          to David Alicia, check no. 166 dated
                          September 27, 2016
          I               Plainitff’s deposition
                          dated February 16,
                          2021 in the instant
                          action.




                                                                                              Page | 2
LF-49 (rev. 05/20/2020)
